       Case: 3:19-cv-50336 Document #: 61 Filed: 04/12/21 Page 1 of 6 PageID #:316




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              WESTERN DIVISION

    Arnulfo Valdivia,

                  Plaintiff,
                                                  Case No. 3:19-cv-50336
            v.
                                                  Honorable Iain D. Johnston
    Menard, Inc.,

                  Defendant.


                        MEMORANDUM OPINION AND ORDER

           Plaintiff Arnulfo Valdivia sues Defendant Menard, Inc. on a theory of

premises liability for injuries that occurred when he slipped and fell down stairs at

the Menard, Inc. store in Sterling, Illinois. Defendant now moves this Court to enter

summary judgment in its favor. For the reasons below, the Court grants that

motion.

      I.      Background

           On October 25, 2017, Plaintiff Arnulfo Valdivia (“Valdivia”) visited Menard’s

in Sterling, Illinois, to purchase a piece of wood. 1 This required that he walk up

metal stairs to a section of the store where varying sizes of wood are stored. Once he

had selected the appropriate piece of wood, he walked down the same stairs. About

half way down, his shoe got stuck and he fell.




1The facts are taken from the parties’ Rule 56.1 statements of undisputed facts. Dkts. 50,
57, 58, 60.
                                              1
    Case: 3:19-cv-50336 Document #: 61 Filed: 04/12/21 Page 2 of 6 PageID #:317




          The stairs are metal, both sides of the stairs are equipped with double hand

railings for safety, and the steps are made from high-traction metal grating that is

designed to prevent slips; even when wet. Menard does not display any sign near

the stairs warning of their danger, except for a sign prohibiting children from the

area. Other than Valdivia, no one has ever slipped and fell on these stairs. That

same style of stairs is the typical design for Menard stores (at least at the several

stores that the deposed managers had worked at). And neither of the deposed

Menard’s employees could recall anyone ever falling on that style of stairs.

          The stairs were in their normal condition. They were not damaged or wet, or

otherwise defective. Valdivia notes that he was carrying a piece of wood when he

fell, was looking forward at the stairs, and was not distracted. 2 After he fell,

Valdivia informed the responsible manager, who then offered to contact emergency

medical services. He declined and left the store on his own.

    II.      Analysis

          On summary judgment, the movant has the burden of showing that “no

genuine dispute as to any material fact” exists and that they are “entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). Material facts are those that




2 On a review of the depositions themselves, the Court notes that the one contested fact is
the size of the wood Valdivia was carrying. He contends that it was about two to three feet
long. Menard contends that it only sells longer pieces of wood in that location, so Valdivia
must be mistaken. This dispute is not material. No doubt, carrying a larger piece of wood
down the stairs may lead to enhanced distraction and safety concerns. But Menard’s
contention that the wood must have been longer only hurts it and helps Valdivia. The
safety concerns would increase with carrying larger pieces of wood downstairs. Thus,
accepting as true Plaintiffs version of the facts only further supports the Court’s decision
because he would be less distracted.
                                              2
    Case: 3:19-cv-50336 Document #: 61 Filed: 04/12/21 Page 3 of 6 PageID #:318




might affect the outcome of the suit. Anderson v. Liberty Lobby Inc., 477 U.S. 242,

248 (1986). No “genuine” dispute exists if a court would be required to grant a Rule

50 motion at trial. Id. at 250–51. The Court must construe the “evidence and all

reasonable inferences in favor of the party against whom the motion under

consideration is made.” Rickher v. Home Depot, Inc., 535 F.3d 661, 664 (7th Cir.

2008). “Summary judgment is only warranted if, after doing so, [the court]

determine[s] that no jury could reasonably find in the nonmoving party’s favor.”

Blasius v. Angel Auto, Inc., 839 F.3d 639, 644 (7th Cir. 2016).

        Under a premises liability negligence theory, a plaintiff must prove six

elements:

        (1) the existence of a condition that presents an unreasonable risk of
        harm; (2) that the defendants knew, or should have known, that the
        condition posed an unreasonable risk of harm; (3) that the defendants
        should have anticipated that individuals on the premises would fail to
        discover or recognize the danger or otherwise fail to protect themselves
        against it; (4) a negligent act or omission on the part of the defendant;
        (5) an injury suffered by the plaintiff; and (6) that the condition of the
        property was a proximate cause of the injury to the plaintiff.

Parker v. Four Seasons Hotels, Ltd., 845 F.3d 807, 811 (7th Cir. 2017). These are

elements, not factors. To succeed, Valdivia would have to prove all of them at trial.

Therefore, to succeed on a motion for summary judgment, Menard need only show

that Valdivia cannot prevail on any one of the elements. Under the undisputed facts

of this case, the Court must grant Menard’s motion for summary judgment because

no reasonable jury could conclude that the stairs presented an unreasonable risk of

harm.




                                            3
    Case: 3:19-cv-50336 Document #: 61 Filed: 04/12/21 Page 4 of 6 PageID #:319




       Menard argues that the stairs were designed to increase safety. Indeed, the

stairs have safety features, including two sets of handrails on both sides, for a total

of four hand railings. See Appendix A (photograph of stairs). Critical to this case,

the stairs are grated. Id. The gratings increase traction, which helps prevent the

stairs from becoming slippery when wet.

       Valdivia does not take issue with Menard’s argument that the stairs were

designed to increase safety. Instead, Valdivia chose to fight on different footing.

Valdivia notes that the stairs’ “raised metal grooves” or “safety tread,” though

intended to increase safety, itself created an unreasonable risk of harm. Dkt. 56, at

4-5. 3 Under Valdivia’s theory, he caught his foot on these raised metal grooves,

which caused him to fall. In a way, Valdivia argues that the safety feature, intended

to prevent slips, worked too well: The stairs gripped too much. Id. Menard scoffs at

this argument as being contradictory. Dkt. 59, at 3.

       But the argument in the abstract is not so outlandish. Theoretically, a safety

feature might work so well that it created a different unreasonable risk of harm.

The issue before the Court, however, is not abstract or theoretical. Undisputed facts

exist showing that Valdivia cannot establish that these stairs presented an

unreasonable risk of harm in these circumstances.

       Stairs being stairs have an inherent risk of harm by their use. Alcorn v.

Stepzinski, 540 N.E.2d 823, 826 (Ill. App. Ct. 1989). But that alone is insufficient for



3Valdivia often refers to this safety feature as “spikes.” Dkt. 56, at 4-5. That’s a misnomer.
These are not spikes. Spike, Merriam-Webster Dictionary, https://www.merriam-
webster.com/dictionary/spike.
                                               4
    Case: 3:19-cv-50336 Document #: 61 Filed: 04/12/21 Page 5 of 6 PageID #:320




possible liability; otherwise, every landowner would be an absolute insurer for all

injuries occurring on its stairs. Id. “[T]he standard is an unreasonable risk of harm.”

Id. (emphasis in original). Certain conditions might present an unreasonable risk of

harm, such as improper or inadequate lighting, the existence of a foreign substance

on the stairs, or if the stairs were slippery. Id.

        None of those conditions exist in this case. There is no claim about the

lighting, nor was there any foreign substance on the stairs. And, certainly, the

stairs were not slippery; on the contrary, under Valdivia’s theory, the stairs were

not slippery enough. There was no give. The traction caused by the grating was too

good.

        But this argument has no traction in this case and under these facts. The

metal grating was not masked or obscured. Indeed, the grating was open and

obvious. Id. Valdivia seems to recognize the safety tread traction argument requires

the user to be unaware of its presence. Dkt. 56, at 4-5. In this case, the nature of the

stairs—specifically, its grating—was clearly visible. There was nothing hidden or

unexpected about the grating. Indeed, Valdivia had traversed these types of stairs

before in multiple locations, so the grating was not a surprise. This style of stairs

exists at multiple Menard locations and there is no evidence that anybody else fell

at all, let alone because the traction provided by the grating was too great.

        Thus, because the undisputed facts show that the stairs do not present an

unreasonable risk of harm, Valdivia cannot succeed on his premises liability claim

and Menard is entitled judgment as a matter of law.



                                            5
   Case: 3:19-cv-50336 Document #: 61 Filed: 04/12/21 Page 6 of 6 PageID #:321




   III.   Conclusion

      For the reasons stated above, the Court grants Menard’s motion to for

summary judgment [48]. Judgment is entered in favor of Menard. Civil case

terminated.



Date: April 12, 2021

                                                     ___________________________
                                                      Honorable Iain D. Johnston
                                                     United States District Judge
                                                       Northern District of Illinois
                                                                Western Division


                                 APPENDIX A




                                        6
